Citation Nr: 0410278	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  97-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a compensable rating for the residuals of rheumatic 
fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service from 
December 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision, which was accomplished by the 
Huntington Regional Office (RO) Satellite Rating Board, on behalf 
of the New York, New York, RO.  The claim is under the 
jurisdiction of the Department of Veterans Affairs (VA) RO in New 
York, New York.  

Pursuant to 68 Fed.Reg. 53683-4 (2003) (to be codified at 38 
C.F.R. § 20.900(c)) this appeal has been advanced on the docket.  

Upon review of the record, the Board finds that the only issue 
certified to the Board consists of the issue noted on the title 
page.  The veteran, however, has filed a claim of entitlement to 
service connection for hypertension and heart disease.  These have 
not been addressed by the RO.  Rather, the RO has, in essence, 
addressed the service connection issues in connection with the 
increased rating issue.  The Board finds that the issue of 
entitlement to service connection for hypertension and heart 
disease should be addressed separately from the issue of 
entitlement to an increased rating for residuals of rheumatic 
fever.  Further, the Board finds that the service connection and 
increased rating issues are inextricably intertwined.  See 38 
C.F.R. §§ 4.88b, 4.104, Diagnostic Codes 6309, 7005 (2003).  
Therefore, the Board will defer a decision on the increased rating 
issue until the service connection issues have been addressed.

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below, VA will notify you of the further action that is required 
on your part.



REMAND

The veteran was awarded service connection for rheumatic fever in 
November 1945.  There were a series of increase and decreased 
rating awards until 1950.  Since February 1950, the disorder has 
been rated noncompensable.  

An August 1996 rating decision confirmed and continued the 
veteran's noncompensable rating.  In October 1996, the claimant 
filed a notice of disagreement with the August 1996 rating 
decision, and stated that hypertension and heart disease were side 
effects of rheumatic fever.  A statement of the case was issued in 
March 1997.  In April 1997, he submitted a VA Form 9.  He noted 
that the issue was as follows:  "[s]ervice connection for 
[r]heumatic [f]ever and secondary service connection for heart 
disease and hypertension."  He also stated that rheumatic fever 
was characterized by arthritis, chorea, or carditis, appearing 
alone or in combination with residual heart disease as a possible 
sequel of the carditis.  He then noted that he was rated 
noncompensable for rheumatic fever, which he believed caused his 
hypertension and heart problems.  He concluded by stating that 
based on his medical history and the side effects of rheumatic 
fever, it was logical to conclude that his current problems were 
the direct result of the previous episodes of rheumatic fever.  He 
then requested that service connection be granted.  While the New 
York RO appears to have tried to deny service connection for 
hypertension and heart disease in a March 1997 statement of the 
case.  Such an action is inconsistent with VA's duty to first 
issue a rating decision on these claims. 

In an October 1999 letter, the veteran asked for an update on the 
status of his claim and requested an RO hearing.  He noted that he 
submitted his VA Form 9 in April 1997, and indicated that the 
issues on that form were service connection for heart disease and 
hypertension.  During an RO hearing held in April 2000, it was 
noted that the issue was entitlement to an increased evaluation 
for rheumatic fever.  It was also noted that the residuals of the 
rheumatic fever included fatigue on exertion, chronic leg and back 
pain, and swelling of the ankles.  It was further argued that 
hypertension and rheumatic heart disease were residuals of the 
rheumatic fever, and contented that the leg and ankle pain were 
linked to rheumatic heart disease.  

There is some confusion with regard to the veteran's intent as to 
what issues are being raised and what issues are being appealed.  
The RO has treated the service connection issues under the 
increased rating issue, thus compounding the veteran's confusion.  
It is clear that the veteran is seeking to receive a higher rating 
for the residuals of his rheumatic fever.  In addition, he has 
specifically stated that he wants to receive service connection 
for heart disease and hypertension.  While these issues are 
related, the service connection issues must be addressed 
separately as the laws pertaining to service connection and those 
pertaining to increased ratings are different.  Since the 
increased rating and service connection issues are inextricably 
intertwined, the Board will defer adjudication of the increased 
rating issue until the RO has addressed the service connection 
claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all action necessary under the VCAA 
concerning the duty to notify and assist the appellant is 
accomplished.  This includes notification of the law, as well as 
notice of what specific evidence VA will secure and what specific 
evidence the claimant must personally submit to substantiate the 
claim.  The veteran must further be told to submit all pertinent 
evidence in his possession that has yet to be submitted.  If 
further development is necessary to comply with the applicable law 
and regulations, all such development must be accomplished.  The 
RO must provide adequate reasons and bases for its determination, 
to include any determination that the chronological obligations 
under the VCAA have been fulfilled without prejudice to the 
appellant.  See 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 
3.159 (2003).

2.  Thereafter, following any other appropriate development, the 
RO must adjudicate the issues of entitlement to service connection 
for hypertension and heart disease, based on all the evidence of 
record, and prepare a rating decision. 

3.  If the veteran disagrees with the RO's findings with regard to 
the service connection claims, the RO should accomplish all 
necessary appellate action on the service connection claims, prior 
to certifying the case back to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





